                                             1   Laurie Edelstein (Bar No. 164466)
                                                 STEPTOE & JOHNSON LLP
                                             2   One Market Plaza
                                                 Spear Tower, Suite 3900
                                             3   San Francisco, CA 94105
                                                 Phone: (415) 365-6700
                                             4   Fax: (415) 365-6699
                                                 ledelstein@steptoe.com
                                             5
                                                 Patricia B. Palacios (pro hac vice to be filed)
                                             6   STEPTOE & JOHNSON LLP
                                                 1330 Connecticut Ave. NW
                                             7   Washington, DC 20036
                                                 Phone: (202) 429-3000
                                             8   Fax: (202) 429-3902
                                                 ppalacios@steptoe.com
                                             9
                                                 William R. Andrichik (pro hac vice to be filed)
                                            10   STEPTOE & JOHNSON LLP
                                                 227 West Monroe Street
One Market Plaza, Spear Tower, Suite 3900




                                            11   Suite 4700
                                                 Chicago, IL 60606
     STEPTOE & JOHNSON LLP




                                            12   Phone: (312) 577-1300
       San Francisco, CA 94105




                                                 Fax: (312) 577-1370
                                            13   wandrichik@steptoe.com
                                            14

                                            15                                UNITED STATES DISTRICT COURT
                                            16                              EASTERN DISTRICT OF CALIFORNIA
                                            17                                      SACRAMENTO DIVISION
                                            18   DENNIS MAGANA, SCOTT SWINDELL, and )               No. 19 Civ. 01572
                                                 DAVID TOROSYAN, on behalf of themselves and )
                                            19   all others similarly situated,              )      JOINT STIPULATION TO EXTEND
                                                                                             )      THE DEADLINE FOR
                                            20                      Plaintiffs,              )      DEFENDANTS’ RESPONSE TO
                                                                                             )      COMPLAINT
                                            21                                               )
                                                         v.                                  )      [Accompanying Documents: Proposed
                                            22                                               )      Order]
                                                 ADTALEM GLOBAL EDUCATION INC.,              )
                                            23   formerly known as DEVRY EDUCATION           )      Judge:      Hon. John A. Mendez
                                                 GROUP INC., a Delaware Corporation, DEVRY )
                                            24   UNIVERSITY, INC., a Delaware Corporation,   )
                                                                                             )
                                            25                      Defendants.              )
                                                                                             )
                                            26                                               )
                                                                                             )
                                            27                                               )
                                                                                             )
                                            28

                                                 JOINT STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANTS’ RESPONSE TO COMPLAINT
                                                 No. 19 Civ. 01572 (JAM)
                                             1             It is hereby stipulated by and between Plaintiffs Dennis Magana, Scott Swindell, and
                                             2   David Torosyan (collectively, “Plaintiffs”) and Defendants Adtalem Global Education Inc. and
                                             3   DeVry University, Inc. (collectively, “Defendants”), as follows:
                                             4             WHEREAS, Plaintiffs filed their Complaint in this matter on August 13, 2019;
                                             5             WHEREAS, on August 23, 2019, Plaintiffs served Defendants with Waiver of the
                                             6   Service of Summons forms;
                                             7             WHEREAS, Defendants completed the Waiver of the Service of Summons forms making
                                             8   their response to the Complaint due on October 22, 2019;
                                             9             WHEREAS, on October 17, 2019, pursuant to the Order Regarding Filing Requirements
                                            10   for Cases Assigned to Judge Mendez, Docket No. 3-2, § III, the Parties met and conferred as to
One Market Plaza, Spear Tower, Suite 3900




                                            11   Defendants’ anticipated Motion to Dismiss the Complaint and the “the possibility of settlement
     STEPTOE & JOHNSON LLP




                                            12   before the parties incur the expense of briefing a motion”;
       San Francisco, CA 94105




                                            13             WHEREAS, counsel for the Parties are set to mediate a related matter, Robby Brown v.
                                            14   Adtalem Global Education Inc., et al. (W.D. Mo., No. 4:19-cv-00250), on December 17, 2019 in
                                            15   front of the Honorable Layn Phillips (Ret.) at which point the Parties anticipate discussing a
                                            16   resolution of the claims in this matter;
                                            17             WHEREAS, the Parties agree that the pending mediation may lead to a resolution of the
                                            18   matter;
                                            19             WHEREFORE, the Parties stipulate and agree to extend the deadline to respond to the
                                            20   Complaint and further agree to report to the Court the outcome of the mediation no later than
                                            21   January 17, 2020, at which point the Parties will propose to the Court a deadline for Defendants
                                            22   to respond to the Complaint, if necessary.
                                            23                                                        Respectfully submitted,
                                            24   DATED: October 21, 2019                              STEPTOE & JOHNSON LLP
                                            25                                                        By:      /s/ Laurie Edelstein
                                            26                                                        Laurie Edelstein
                                                                                                      One Market Street
                                            27                                                        Spear Tower, Suite 3900
                                                                                                      San Francisco, CA 94105
                                            28
                                                 JOINT STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANTS’ RESPONSE TO COMPLAINT
                                                 No. 19 Civ. 01572 (JAM)
                                             1                                                  Phone: (415) 365-6700
                                                                                                Fax: (415) 365-6699
                                             2                                                  ledelstein@steptoe.com
                                             3                                                  Patricia B. Palacios (pro hac vice to be filed)
                                                                                                1330 Connecticut Ave. NW
                                             4                                                  Washington, DC 20036
                                                                                                Phone: (202) 429-3000
                                             5                                                  ppalacios@steptoe.com
                                             6                                                  William R. Andrichik (pro hac vice to be filed)
                                                                                                227 West Monroe Street
                                             7                                                  Suite 4700
                                                                                                Chicago, IL 60606
                                             8                                                  Phone: (312) 577-1300
                                                                                                wandrichik@steptoe.com
                                             9
                                                                                                Attorneys for Defendants
                                            10                                                  DeVry University, Inc. and
                                                                                                Adtalem Global Education Inc.
One Market Plaza, Spear Tower, Suite 3900




                                            11
                                                                                                And
     STEPTOE & JOHNSON LLP




                                            12
       San Francisco, CA 94105




                                                                                                /s/ Rafey S. Balbanian
                                            13
                                                                                                Rafey S. Balabanian (Bar No. 315962)
                                            14                                                  EDELSON PC
                                                                                                123 Townsend Street
                                            15                                                  Suite 100
                                                                                                San Francisco, CA 94107
                                            16                                                  rbalabanian@edelson.com
                                            17                                                  Benjamin H. Richman*
                                                                                                Sydney M. Janzen*
                                            18                                                  Michael Ovca*
                                                                                                EDELSON PC
                                            19                                                  350 North LaSalle Street
                                                                                                14th Floor
                                            20                                                  Chicago, IL 60654
                                                                                                brichman@edelson.com
                                            21                                                  sjanzen@edelson.com
                                                                                                movca@edelson.com
                                            22
                                                                                                Robert Teel (Bar No. 127081)
                                            23                                                  LAW OFFICE OF ROBERT L. TEEL
                                                                                                1425 Broadway
                                            24                                                  Mail Code: 20-6690
                                                                                                Seattle, WA 98122
                                            25                                                  Telephone: (866) 833-5529
                                                                                                Fax:       (855) 609-6911
                                            26
                                                                                                *pro hac vice application to be filed
                                            27                                                  Attorneys for Plaintiffs
                                            28
                                                 JOINT STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANTS’ RESPONSE TO COMPLAINT
                                                 No. 19 Civ. 01572 (JAM)
                                             1                                   CERTIFICATE OF SERVICE
                                             2          I hereby certify that a copy of the foregoing Joint Stipulation to Extend the Deadline
                                             3   for Defendants’ Response to Complaint was served on all counsel of record via the ECF
                                             4   document filing system this 21st day of October, 2019.
                                             5          Counsel for Plaintiffs
                                             6          Rafey S. Balabanian (Bar No. 315962)
                                                        EDELSON PC
                                             7          123 Townsend Street
                                                        Suite 100
                                             8          San Francisco, CA 94107
                                                        rbalabanian@edelson.com
                                             9
                                                        Benjamin H. Richman*
                                            10          Sydney M. Janzen*
                                                        Michael Ovca*
One Market Plaza, Spear Tower, Suite 3900




                                            11          EDELSON PC
                                                        350 North LaSalle Street
     STEPTOE & JOHNSON LLP




                                            12          14th Floor
       San Francisco, CA 94105




                                                        Chicago, IL 60654
                                            13          brichman@edelson.com
                                                        sjanzen@edelson.com
                                            14          movca@edelson.com
                                            15          Robert Teel (Bar No. 127081)
                                                        LAW OFFICE OF ROBERT L. TEEL
                                            16          1425 Broadway
                                                        Mail Code: 20-6690
                                            17          Seattle, WA 98122
                                                        Telephone: (866) 833-5529
                                            18          Fax:       (855) 609-6911
                                            19          *pro hac vice application to be filed
                                                        Attorneys for Plaintiffs
                                            20
                                                                                                    /s/ Laurie Edelstein
                                            21                                                      Laurie Edelstein
                                                                                                    Steptoe & Johnson LLP
                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 JOINT STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANTS’ RESPONSE TO COMPLAINT
                                                 No. 19 Civ. 01572 (JAM)
